DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is being considered by the examiner.

Claim Objections
Claims 2, 3, 10, and 15 are objected to because of the following informalities: 
            -  in claims 2, 3 line 1, the term “A printing device” should be corrected as “The printing device” to correctly refer to the printing device in their respective claim they depends from.  
            -  In claim 10 line 1, the term “A method” should be corrected as “The method” to correctly refer to the method in claim 9.  
            -  In claim 15 line 1, the term “A non-transitory” should be corrected as “The  non-transitory” to correctly refer to the method in claim 14.  
      Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 in line 8 recites limitation “a corner of the substrate”. It is not clear the relationship between this limitation and the same limitation “a corner of the substrate” recited in claim 9 line 11 as claim 10 depends on claim 9.                                                                                                                                                                                                        
	Regarding claim 13, claim 13 is similarly rejected at least for inheriting the above deficiency of claim 10 due to its dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (US 2006/0285903) in view of Wallace (US 5,739,913) and/or Geshi (US 2018/0081316).
Regarding claim 1, Yamane et al teaches a printing device (20 fig.1) comprising: 
a detection unit (S fig. figs.2-4) to capture an image of at least a portion of a print substrate (P figs.1-3); 
a controller (controlling elements including 110,120 in fig.4) to determine a location of a portion of a side edge of the substrate (side edge portions A and/or B of substrate P, figs.2B,3A) from the image to determine a distance of the print substrate from a predetermined location (paragraphs 0099, 0101, 0104, 0106, 0107, 0113, 0114, 0117,0167,0170,0171); and 
adjustment apparatus (attitude correction section formed on BP in fig.2B) to adjust the entire substrate (P) laterally, relative to the direction of transport (U fig.2B) of the substrate, based on the determined location (paragraphs 0100,0101,0113,0176, figs.2B,3,5). 
Yamane et al does not explicitly teaches wherein the detection unit is a camera.
However, Wallace teaches the use of camera (112,114,116 having camera 128 figs.2,1,5) detection unit to capture an image of a portion of a print substrate (110 figs.1,2) (col.3 lines 49-53, col. 5 lines 7-13, col.6 lines 13-15).
Similarly Geshi teaches the use of camera (8 figs.1, 2, 4) detection unit to capture an image of a portion of a print substrate (P figs.1, 2, 6, 7; paragraphs 0019, 0022, 0029, 0038).


Regarding claim 4, Yamane et al as modified by Wallace and/or Geshi further teaches further comprising feed apparatus (14, X1, X2, and associated rollers, fig.1 of Yamane et al) and print apparatus (11,16 fig.1), the camera (S fig. figs.2-4 of Yamane et al as modified 112,114,116 having camera 128 figs.2,1,5 of Wallace and/or 8 figs.1, 2, 4 of Geshi) and adjustment apparatus (attitude correction section formed on BP in fig.2B of Yamane et al) being located between the feed apparatus and the print apparatus. 

Regarding claim 7, Yamane et al as modified by Wallace and/or Geshi further teaches memory (160 fig.4) to store information defining data such as side edge points A and B location data which varies based on the size of the substrate (P) (paragraphs 0118, 0120, 0132, 0144, 0146, 0147,0149, 0167, 0170,0171  of Yamane et al) 
Yamane et al does not explicitly recited storing search windows.
However given Yamane et al teaches locations of side edge locations which varies based on the sizes of the print substrate and memory storing the different side edge locations it would have been obvious for a person of ordinary skill in the art as of the effective filing date of the claimed invention to determine locations where the 

Regarding claim 9, Yamane et al as modified by Wallace and/or Geshi further teaches a method comprising: 
capturing, during registration of a print substrate (P figs.1-3 of Yamane et al) in a printing device (20 fig.1 of Yamane et al), an image of a portion of the substrate using a camera (S fig. figs.2-4 of Yamane et al as modified 112,114,116 having camera 128 figs.2,1,5 of Wallace and/or 8 figs.1, 2, 4 of Geshi); determining a location of a portion of a boundary of the substrate from the image (side edge portions A and/or B of substrate P, figs.2B,3A of Yamane et al); 
determining a distance of the location of the portion of the boundary from a desired location (paragraphs 0099, 0101, 0104, 0106, 0107, 0113, 0114, 0117, 0167, 0170, 0171; figs.2B,3,5 of Yamane et al); and 
adjusting the entire substrate laterally (attitude correction section formed on BP in fig.2B of Yamane et al), relative to a direction of transport of the substrate, based on the determined distance to relocate the substrate (P) such that the portion of the boundary is in the desired location, wherein the portion of the boundary is a portion of a side edge or a corner of the substrate (paragraphs 0100,0101,0113,0176, figs.2B,3, 5 of Yamane et al). 

Regarding claim 11, Yamane et al as modified by Wallace and/or Geshi further teaches wherein the capturing of the image (S fig. figs.2-4 of Yamane et al as modified 

Regarding claim 14, Yamane et al as modified by Wallace and/or Geshi further a non-transitory machine-readable storage medium encoded with instructions executable by a processor (storage and control unit including 160,110,120 in fig.4 of Yamane et al), the machine-readable storage medium comprising: instructions to capture, in a printing device (20 fig.1 of Yamane et al), an image of at least a portion of a print substrate using a camera (S fig. figs.2-4 of Yamane et al as modified 112,114,116 having camera 128 figs.2,1,5 of Wallace and/or 8 figs.1, 2, 4 of Geshi); instructions to determine a location of a portion of a side edge of the print substrate from the image (side edge portions A and/or B of substrate P, figs.2B,3A of Yamane et al); and instructions to determine a lateral adjustment (attitude correction section formed on BP in fig.2B of Yamane et al), relative to a direction of transport of the substrate, from the determined location to relocate the print substrate to a desired location (paragraphs 0100,0101,0113,0143-0148, 0176, figs.2-5 of Yamane et al ).

Claims 2, 3, 5, 6, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al as modified by Wallace and/or Geshi and further in view of Miyazaki (US 6,305, 856).
Regarding claim 2, Yamane et al as modified by Wallace and/or Geshi teaches substantially the claimed invention including wherein the controller is to determine a 
In the alternatives, Miyazaki explicitly teaches a controller configured to determine coordinate values location of a corners (a, b, c, d figs.2,4-6) of a substrate (2 figs.1,2,4-6) from captured image (col.8 lines 35-51, col. 9 lines 42-51, col.10 lines 10-12). Miyazaki further teaches the controller is to determine a location of the side and the leading edge of the substrate (col.6 lines 29-34, 50-53; col.7 lines 3-9, 65-67; col.8 lines 1-5, 25-34; col.9 lines 1-30, figs.1,2,4-6).
Therefore in the alternative, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to it would have been obvious to configure the controller to determine the location of the corner in the printing device of Yamane et al as modified by Wallace and/or Geshi based on the teachings of Miyazaki to better locate the exact location of the print substrate.

Regarding claim 3, Yamane et al as modified by Wallace and/or Geshi and further modified alternatively by Miyazaki further teaches wherein the controller is to determine a location of a portion of a leading edge of the substrate (paragraph 0099, 0103, 0114, 0115, 0122, 0130, 0131, 0158-0164, 0174, 0175, 0177, 0181 figs.2B,3,5 of Yamane et al; 6a figs.2,4-6 of Miyazaki; abstract, paragraphs 0019,0022 of Geshi), and determine the location of the corner (a, b, c, d figs.2,4-6 of Miyazaki; C/C1, F/F1 figs.2B,3A of Yamane et al) based on the locations of the portions of the side and leading edges (col.6 lines 29-34, 50-53; col.7 lines 3-9, 65-67; col.8 lines 1-5, 25-51; col.9 lines 1-30,42-51, col.10 lines 10-12, figs.1,2,4-6 of Miyazaki; figs.1, 2B,3,5 of Yamane et al). 

Regarding claim 5, Yamane et al as modified by Wallace and/or Geshi and further modified alternatively by Miyazaki further teaches wherein the substrate comprises a first sheet and the controller is to control the adjustment apparatus to adjust the entire first sheet such that the corner of the first sheet is relocated to a predetermined location and to further control the adjustment apparatus to adjust a subsequent second sheet such that a corresponding corner of the second sheet is relocated to the same predetermined location (Yamane et al as modified by Wallace and/or Geshi and further modified by Miyazaki teaches adjusting adjustment apparatus based on edges and corners of print media and ejecting on plurality of print media. See paragraphs 0080-0085, 0164, 0172, 0175 figs.2B,3A, 5 of Yamane et al; col.8 lines 35-51, col. 9 lines 42-51, col.10 lines 10-12 of Miyazaki). 

Regarding claim 6, Yamane et al as modified by Wallace and/or Geshi and further modified alternatively by Miyazaki further teaches wherein the controller further is to detect a reference in the image and to determine the location of the portion of the side edge and/or the location of the portion of the leading edge as a location relative to that reference, the reference corresponding to a known location in the printing device (in device reference BL, SL figs.2B, 3A, 3B of Yamane et al; fig. col.6 lines 13-27 Wallace; L in E figs.3,6,7 of Geshi; f,q  figs.2 ,4-6 of Miyazaki). 

Regarding claim 10, Yamane et al as modified by Wallace and/or Geshi and further modified alternatively by Miyazaki further teaches a wherein determining a location of a boundary of the substrate comprises: determining a location and orientation of a portion of a side edge of the substrate (side edge portions A and/or B of substrate P, figs.2B,3A of Yamane et al; e and/or g figs.4-6 of Miyazaki); determining a location and orientation of a portion of a leading edge of the substrate (paragraph 0099, 0103, 0114, 0115, 0122, 0130, 0131, 0158-0164, 0174, 0175, 0177, 0181 figs.2B,3,5 of Yamane et al; col.6 lines 29-34, 50-53; col.7 lines 3-9, 65-67; col.8 lines 1-5, 25-34; col.9 lines 1-30, 6a figs.1,2,4-6 of Miyazaki; abstract, paragraphs 0019,0022 of Geshi); and extrapolating from the location and orientation of the portions of the side and leading edges to determine a location of a corner (a, b, c, d figs.2,4-6 of Miyazaki; C/C1, F/F1 figs.2B,3A of Yamane et al) of the substrate (col.6 lines 29-34, 50-53; col.7 lines 3-9, 65-67; col.8 lines 1-5, 25-51; col.9 lines 1-30,42-51, col.10 lines 10-12, figs.1,2,4-6 of Miyazaki; figs.1, 2B,3,5 of Yamane et al). 

Regarding claim 12, Yamane et al as modified by Wallace and/or Geshi and further modified alternatively by Miyazaki further teaches wherein the method further comprises detecting a reference within the image, corresponding to a reference location in the printing device, and wherein determining the location of the portion of the boundary comprises determining the location of the portion of the boundary relative to the reference location (in device reference BL, SL figs.2B, 3A, 3B of Yamane et al; fig. col.6 lines 13-27 Wallace; L in E figs.3,6,7 of Geshi; f,q  figs.2 ,4-6 of Miyazaki).

 Regarding claim 13, Yamane et al as modified by Wallace and/or Geshi further teaches further comprising determining the size of the substrate and selecting a first and a second search window (160 fig.4) for detecting the portion of the side edge and the portion of the leading edge respectively based on the determined size of the substrate (paragraphs 0118, 0120, 0132, 0144, 0146, 0147,0149, 0167, 0170,0171  of Yamane et al). (Given Yamane et al teaches locations of side edge locations which varies based on the sizes of the print substrate and memory storing the different side edge locations it would have been obvious to determine locations where the detection unit should be positioned to capture the image of the edge portion of the print media based on the size of the print substrate).  

Regarding claim 15, Yamane et al as modified by Wallace and/or Geshi and further modified alternatively by Miyazaki further comprising: instructions to determine an orientation of the portion of a side edge (side edge portions A and/or B of substrate P, figs.2B,3A of Yamane et al; e and/or g figs.4-6 of Miyazaki); instructions to determine .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853